Citation Nr: 1500807	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include a major depressive disorder (MDD), as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for chronic lumbosacral strain with osteoarthritis and intervertebral disc syndrome (low back disability), rated as 10 percent disabling prior to April 13, 2010 and as 20 percent disabling beginning April 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 1996.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2014, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his August 2014 videoconference hearing that his low back disability continues to get worse.  Based on the above, there is a need to determine the current severity of the Veteran's service-connected low back disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Additionally, although the Veteran testified in August 2014 that he was examined by a workman's compensation physician because he was injured after falling off of a ladder while working for Electrical Trades, the records of this examination are not on file.  He also testified that he receives treatment for his back every six month from the VA Medical Center in Oklahoma City.  However, the most recent VA treatment records on file are dated in May 2010.
Although a VA nexus opinion was obtained in April 2012 on whether the Veteran has a psychiatric disability secondary to service-connected disability, the opinion does not addressed whether the Veteran has a psychiatric disability that was aggravated beyond normal progression by any service-connected disability.

Based on the above, additional development is required on the issues on appeal prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will contact the Veteran and request that he identify all private medical providers who have treated him for low back disability since May 2010, which is the date of the most recent treatment records on file.  The Veteran should also provide relevant information on the physician who examined him in relation to his claim for workman's compensation.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, it will notify the Veteran and his representative and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The AMC/RO will then give the Veteran and his representative an opportunity to respond.   


2.  The AMC/RO will obtain all VA treatment records for the Veteran dated from May 2010 to the present. All attempts to obtain these records must be documented in the claims file.

3.  The AMC/ RO will arrange for review of the record by the examiner who conducted a psychiatric evaluation of the Veteran in April 2012 to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran has a psychiatric disability, to include MDD, that was aggravated beyond normal progression by one or more the Veteran's service-connected disabilities.  The Veteran is service-connected for low back disability, for a sensory deficit of each lower extremity, and for erectile dysfunction.  The rationale for all opinions expressed must be explained.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the examiner who evaluated the Veteran in April 2012 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

4.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected low back disability.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's low back disability in accordance with the general rating formula for diseases and injuries of the spine in 38 C.F.R. § 4.71a (2014).  A complete rationale for all opinions must be provided.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above low back evaluation and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to service connection for a psychiatric disability, to include MDD, on a secondary basis and for entitlement to an increased evaluation for low back disability.  If either of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


